Citation Nr: 1624718	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-04 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent prior to June 10, 2013, and higher than 70 percent since June 10, 2013, for service-connected posttraumatic stress disorder (PTSD) and a depressive disorder.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a left ankle disability (residuals of a left ankle fracture).

5.  Entitlement to service connection for a bilateral knee disability (claimed as degenerative joint disease (DJD), to include as due to herbicide exposure.

6.  Entitlement to service connection for a bilateral shoulder disability (claimed as DJD), to include as due to herbicide exposure.

7.  Entitlement to service connection for a bilateral hand disability (claimed as DJD), to include as due to herbicide exposure.

8.  Entitlement to service connection for a bilateral wrist disability (claimed as DJD), to include as due to herbicide exposure.

9.  Entitlement to service connection for a neck disability (claimed as DJD), to include as due to herbicide exposure.

10.  Entitlement to a total disability rating based on individual unemployablity due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to February 1971.

These matters are on appeal from rating decisions issued in October 2007 and February 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and Oakland, California, respectively.  Jurisdiction was subsequently transferred back to the RO in New Orleans, Louisiana.

In November 2012, the issues of entitlement to service connection for neck and left ankle disabilities and bilateral knee, shoulder, wrist, and hand disabilities were remanded by the Board for further development.  The issues of entitlement to service connection for left ankle, bilateral knee, and bilateral shoulder disabilities are now ready for disposition.

The Board notes that following the issuance of the December 2014 Supplemental Statement (SSOC) of the case, additional VA treatment records were associated with the claims file.  

An additional SSOC was not issued with respect to the claims on appeal, nor is there any indication that the Veteran waived RO consideration of this evidence.  However, upon closer inspection, it is clear that the evidence in question is not pertinent to the claims at issue-namely, whether the claimed disabilities are etiologically related to the Veteran's active service.  Therefore, there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  See 38 C.F.R. § 19.31 (2015).  Moreover, in a January 2015 SSOC notice response the Veteran indicated that he had no additional information to provide to the Board and requested that his case be returned to the Board for consideration as soon as possible.  As such, there is no prejudice in proceeding with consideration of these issues without affording the RO an opportunity to review the evidence in question.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for right ankle, neck, bilateral hand, bilateral hip, and bilateral wrist disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a January 4, 2015 statement, which was received prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issue of entitlement an initial rating higher than 30 percent prior to June 10, 2013, and higher than 70 percent since June 10, 2013, for service-connected PTSD and a depressive disorder.

2.  The Veteran's service personnel records show that he served in the Republic of Vietnam; thus, his in-service herbicide exposure is presumed.

3.  The Veteran does not have left ankle, bilateral shoulder, or bilateral knee disabilities that are related to active duty service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed left ankle, bilateral shoulder, or bilateral knee disabilities and his active service, to include exposure to herbicides.

4.  The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating higher than 30 percent prior to June 10, 2013, and higher than 70 percent since June 10, 2013, for service-connected PTSD and a depressive disorder, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Left ankle, bilateral shoulder, and bilateral knee disabilities were not incurred in or aggravated by service, and may not be presumed related to service, to include exposure to herbicides.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015); Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in a January 2015 written statement, the Veteran withdrew the claim of entitlement initial rating higher than 30 percent prior to June 10, 2013, and higher than 70 percent since June 10, 2013, for service-connected PTSD and a depressive disorder.  Hence, there remain no allegations of errors of fact or law.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2015).  This statutory provision is referred to as the 'presumption of soundness.'  Horn v. Shinseki, 25 Vet. App.  231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012); see also 38 C.F.R. § 3.304(b) ('Only such conditions as are recorded in examination reports are considered as noted.').  This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991). 

The two parts of this rebuttal standard are referred to as the 'preexistence prong' and the 'aggravation prong.'  Horn, 25 Vet. App. at 234.  The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  38 C.F.R. § 3.322 ('In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...').

In situations where a pre-existing injury or disease is established, the presumption of aggravation provides that the pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

In addition to the regulations cited above, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii).  However, these diseases do not include osteoarthritis, DJD, or other orthopedic disabilities.  38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking his carcinoma to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct basis for the Veteran's bilateral knee, bilateral shoulder, and left ankle disabilities.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In his January 2005 claim for service connection, the Veteran contended that he has had DJD of the knees and shoulders since January 1998 that is related to his service.  He also contended that he had a left ankle disability, claimed as an in-service fracture, that is related to his service.

The Veteran's STRs include his January 1968 service induction examination which reflects a complaint of left knee and ankle sprains earlier that month.  However, his left knee and ankle were stable on examination.  In June 1969, he stated that he fell on his left elbow and shoulder, and complained of shoulder pain and an inability to raise his arm.  However, an X-ray examination was negative.  In February 1971, he reported that he fell and injury his left shoulder in June 1969.  However, his symptoms were fair with full range of motion.  

On February 1971 service separation examination, clinical evaluations of his upper and lower extremities were normal.

Because the Veteran's left ankle and left knee were evaluated as normal at service entrance, the presumption of sound condition at service entrance attaches to his left knee and left ankle.  38 C.F.R. § 3.306.  Thus, in order to rebut the presumption of soundness, VA must prove that there is evidence both that the Veteran's left knee and left ankle clearly and unmistakably existed prior to service and that they were was not aggravated therein.  VAOPGCPREC 03-2003 (July 16, 2003). 

The Board finds that both of these criteria have been met and that the presumption of soundness, as it pertains to the Veteran's left knee and left ankle, has been rebutted.

As to the 'preexistence prong,' the record includes a June 2013 VA examining physician's opinion that the Veteran's left knee and left ankle disabilities, clearly and unmistakably existed prior to service.

As to the 'aggravation prong,' the examining physician further opined that the left ankle and left knee, which clearly had been sprained before service and were clearly and unmistakably not aggravated beyond natural progression by in-service injury, activity, event, or illness.  See Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000) (determination of the existence of a pre-existing condition may be supported by a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition). 

Given the foregoing, to include the medical records demonstrating an already existing left knee and left ankle disability prior to entrance into his active service and the VA examining physicians' opinion, the Board finds that the evidence clearly and unmistakably shows that the Veteran's left knee and left ankle disabilities existed prior to his active duty service.  Wagner; Horn v. Shinseki, 25 Vet. App. 23 (2012).  

With regard to the 'aggravation prong,' the Board finds that based on the VA examining physician's opinion, there is clear and unmistakable evidence that the Veteran's preexisting left ankle and left knee disabilities were not aggravated during military service beyond its natural progression. 

Post-service, VA and private treatment records reveal diagnoses of bilateral knee osteoarthritis and degenerative joint disease (DJD) and bilateral shoulder DJD.

Private treatment records include a September 1998 report which reflects an impression of right knee osteoarthritis.  Reports dated in December 2005 reflect diagnoses of right knee pain due to OA and an impression of advanced DJD of the right knee and right shoulder.

On December 2004 VA Agent Orange examination, the Veteran complained stiffness in multiple joints including his knees and shoulders, attributed by the Veteran to his Agent Orange exposure during active duty.  The impression was DJD.

VA treatment records include a May 2006 report which reflects complaints related to right knee arthralgia and arthritis.
 
On September 2007 VA examination for his service-connected PTSD, the Veteran reported his unit was frequently hit by incoming mortars, but he was never directly hit or captured other than he sustained an injury to his right knee.  [Significantly, the examiner noted previously in the examination report that the Veteran sustained an injury to the right ankle, not the right knee.] 

VA treatment records include an August 2012 report which reflect a complaint of right knee pain and left knee complaints due to overcompensating for his right knee.

Pursuant to the Board's remand, in June 2013 the Veteran underwent VA muscle and ankle, knee and lower leg, and shoulder and arm conditions Disability Benefits Questionnaire (DBQ) examinations.

With regard to the left ankle, the January 1968 induction history and physical examination indicates a complaint of a pre-existing left ankle problems in 1965.  However, the Veteran specifically denied any injury or arthritic-like symptoms to the ankle prior to his service.  He also denied any left ankle injury during service and explained that he had no complaints until the late 1990s.
After a thorough review of the claims file and examination of the Veteran, the examining physician diagnosed left ankle sprain (acute and self-limited) which pre-existed service.  The examining physician opined that the left ankle disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the left ankle was normal during service, there was no complaint or left ankle injury on discharge examination in February 1971, and he did not have problems until 2000, over 30 years post service.  He also noted that the Veteran failed to find a claim regarding the 1970 left ankle injury until January 2005.  Radiographically, osteoarthritis (not traumatic arthritis) was not found until 2009.

The examining physician explained that degenerative arthritis (osteoarthritis) is exceedingly common in the population at large, and typically advances slowly with age and over many years; there is no medical evidence to suggest that an acute sprain causes, predisposes to, or accelerates the development of degenerative arthritis.

With regard to the Veteran's right and left knee, the examining physician noted the existence of a pre-existing left knee injury in 1965 on the January 1968 induction history and physical examination.  However, the Veteran denied any injury prior to service.  He stated that the right knee was injured on the patella when he slipped and hit the right patella, sometime around 1968, although he was unsure of the date and place where the injury occurred.  He denied seeing a doctor and said that the pain improved.  He denied left knee problems during service and stated that he first received medical treatment for his knees around 10 to 15 years ago.  He did not have problems until around 2000. 

The examining physician diagnosed a left knee sprain (acute and self-limited of the left knee pre-service in 1965); bilateral DJD in December 2005, and chondrocalcinosis of the left knee in May 2007.

The examining physician opined that the bilateral knee disabilities were likely than not incurred in or caused by the claimed in-service injury, event, or illness, based on review of the claims file.  The rationale, in part, is that the Veteran did not have any post-service bilateral knee problems until 2000, which is over 30 years after service.

With regard to the left knee, he explained that there is no medical evidence to suggest that an acute strain, if he had an acute strain undocumented in military, causes, predisposes to, or accelerates the development of degenerative arthritis.  There is no evidence of any left knee problems in service.  As such, any degenerative arthritis is not service-related.

With regard to the right knee, the examining physician noted that in January 2006 he told his primary care physician that he injured his right knee while stationed in Germany when he was drinking, fell down some steps, and tore cartilage which he failed to report.  This is the first finding of any reference to any knee injury in the service, and it was an episode that occurred over 30 years ago.  Moreover, it is highly that he tore his cartilage based on the normal examination at discharge.  The occurrence of this injury is also rather dubious, as at a later time he stated that he had the injury in Vietnam and not in Germany. 

Finally, the examining physician opined that there was slightly more degenerative change on the right knee than the left due to a change in gait over many decades than from any single particular event. 

With regard to the right and left shoulder, the Veteran denied any in-service injury to the right shoulder, but stated that he injured his left shoulder playing ball in 1969.  However, he denied seeing a physician for the injury and stated that the left shoulder was fine for the remainder of his service.

The examining physician diagnosed a likely left shoulder sprain in June 1969; DJD of both shoulders in December 2005; cuff arthropathy of the left shoulder since July 2007 and of right and left shoulder since June 2013.  The examining physician opined that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the STRs are negative for diagnosed right or left shoulder disabilities and radiographs of the left shoulder post the June 1969 fall were normal.  On February 1971 separation examination he reported an injured left shoulder in June 1969, but the clinical evaluation was normal and he reported that he was in good health. 

The examining physician explained that bilateral arthritis in the shoulders and acromioclavicular joints and degenerative arthritis (osteoarthritis) is exceedingly common in the population at large, and typically advances slowly with age and over many years.  There is no medical evidence to suggest that an acute strain or sprain causes, predisposes to, or accelerates the development of degenerative arthritis.  There is no evidence he had degenerative arthritis in service and the first finding by radiograph is over 30 years after discharge.  As such any degenerative arthritis is not service-related. 

The examining physician explained that the in-service left shoulder injury was clearly acute and self-limited, stating that he was seen once and had no other complaints of shoulder problems, and at exit examination had no complaints of shoulder problems.  He was diagnosed with a strain, but the first finding of a left shoulder problem was over 30 years post-service discharge and the left shoulder problem developed after the right shoulder problem.  The right shoulder is the dominant shoulder and would be expected to have earlier arthritic symptoms. 

With regard to the Veteran's claimed bilateral knee disability, the STRs are void of any diagnosed bilateral knee disability.  With regard to the claimed bilateral shoulder disability, he denied any injury to the right shoulder and while the left shoulder was injury during service, at discharge the left shoulder was normal.  With regard to the left ankle, he denied any in-service injury. 

Notably, records do not reflect problems relating to his knees until September 1998, his left ankle until the late 1990s, and his shoulders until December 2005.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the earliest post-service medical evidence of bilateral knee, bilateral shoulder, and left ankle arthritis is over 27 years after service.  This long period without problems (while, importantly, other problems are indicated) weighs against these claims.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence to that the Veteran has a left ankle, bilateral shoulder, or bilateral knee disability that is related to his service.

To the extent that the medical evidence suggests that the Veteran has a right knee disability secondary to his left knee disability (see, June 2013 VA knee and lower leg DBQ examination report), the Board has determined that service connection is not warranted for a left knee disability.  Therefore, a left knee disability may not serve as a predicate service-connected disability upon which to base his claim, and this claim based on "secondary" service connection fails as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is no evidence to show that a service-connected disability caused or aggravated a right knee disability.

The Board has taken the contention that the Veteran's claimed disabilities were caused by his service seriously (this was the basis of the Board remand in order to address this medical question).  In this regard, the Board finds that the June 2013 VA examinations and medical opinions provide highly probative evidence against these claims.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing a physical examination, the examining physician concluded that the Veteran's left ankle, bilateral knee, and bilateral shoulder disabilities were not related to his service.  The examining physician provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of bilateral knee, bilateral shoulder, and left ankle disabilities, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The evidence the Board has reviewed, in detail, only provides evidence suggesting the Veteran's recollection of events are inaccurate. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for left ankle, bilateral knee, and bilateral shoulder disabilities and there is no doubt to be otherwise resolved.  As such, these claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

III.  TDIU

In this case, the issue of entitlement to a TDIU has been raised by the record in connection to the Veteran's previously adjudicated claim for an increased rating for his service-connected psychiatric disorder.  When entitlement to a TDIU is raised during the adjudicatory process of an underlying disability, it is part of the claim for benefits for the underlying claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Under VA regulations a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.

In this case, the Veteran's sole service-connected disability, an acquired psychiatric disorder, is rated 70% disabling.  Accordingly, the Veteran meets the minimum schedular requirements for TDIU. See 38 C.F.R. § 4.16(a).

On September 2007 VA PTSD examination, the Veteran reported that he worked for 30 years as a general laborer and construction worker, but stopped working about a year ago due to his right knee disability.  He also reported that machinery noises at work made him nervous and caused him to think about Vietnam.  The examining physician opined that his symptoms were expected to cause moderate dysfunction in an industrial area.

On June 2013 VA PTSD examination, the Veteran stated that he had two years of college and last worked full-time in 2006.  He stated that he was "fired" from his 10-year job with the city, because he could not physically keep up and he had anger problems on the job.  His PTSD caused difficulty in establishing and maintaining effective work relationships.

In a December 2014 VA medical opinion, a VA staff physician opined that the Veteran's PTSD symptoms caused severe impairment of his ability to relate to co-workers, receive supervision, adapt to changes at work, maintain concentration for work-related tasks, and adhere to a typical work schedule.

The record also includes an April 2015 private medical opinion in which a licensed professional counselor opined that the Veteran is currently unemployable due to his service-connected psychiatric disorder.

Based on the lay and medical evidence of record which establishes that the Veteran was terminated from employment (to a degree) due to his service-connected psychiatric disorder, the VA and private medical opinions, and the Veteran's current combined disability rating of 70 percent; the Board finds the Veteran's combined disability picture renders him unemployable.  Therefore, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The effective date of this award is not before the Board at this time.  However, the exact date the TDIU should be implemented must be addressed by the RO in the first instance.

Duties to Notify and Assist

As the Veteran's claim for TDIU benefits is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.

With regard to the claims for service connection for left ankle, bilateral knee, and bilateral shoulder disabilities, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Board finds that the examination reports and opinions show the examining physicians considered the evidence of record and the reported history of the Veteran, conducted thorough VA examinations and/or reviews of the claims files, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

The issue of entitlement to an initial rating higher than 30 percent prior to June 10, 2013, and higher than 70 percent since June 10, 2013, for service-connected PTSD and a depressive disorder, is dismissed.

Service connection for a left ankle disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral shoulder disability is denied.

A TDIU is granted.




REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for service connection for bilateral hand, bilateral wrist, and neck disabilities so that he is afforded every possible consideration.

In November 2012 the Board remanded the claims for VA examinations and etiological opinions as to whether the claimed disabilities are related to the Veteran's active military service.  However, the requested VA examinations and medical opinions have not been obtained.  Stegall v. West, 11 Vet. App. 268 (1998).  

As noted in the March 2015 Statement of Accredited Representation, the RO declined to provide VA examinations for the Veteran's bilateral hands, wrists, and neck on the ground that there is no evidence of in-service incurrence of these disabilities.  Notably, however, the Veteran was afforded VA examinations for bilateral knee and shoulder disabilities, in addition to a left ankle disability, which were determined to not have been incurred during service.

Moreover, the STRs include a February 1968 report which states that he cut his hand on glass.  A June 1969 note indicates a complaint regarding his right thumb which he stated was hurt while playing ball.  The impression was rule out osseous fracture of the right hand.  In October 1969, he sustained a head injury during a fight.  Post-service, a December 2005 VA treatment record indicates an injury to the left index finger which subsequent records may be related to a shrapnel wound.  In August 2006, an X-ray examination indicated a possibly deformed wrist.  

On remand, the requested VA examinations and medical opinions should be obtained.

While on Remand any additional VA treatment records should be associated with the claims file.

With regard to the claims of entitlement to service connection for right ankle and bilateral hip disabilities, in a February 2016 decision, the RO denied these claims.  The Veteran expressed disagreement with the decision in a March 2016 statement.  The RO has not issued a Statement of the Case (SOC) which addressed these issues.
In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issues of entitlement to service connection for bilateral hip and right ankle disabilities, must be remanded for additional action.

In addition, in light of the TDIU finding, the Veteran, in consultation with his representative, may wish to withdraw all remaining claims (in writing).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a statement of the case addressing the issues of entitlement to service connection for right ankle and bilateral hip disabilities.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.

2.  Obtain all outstanding VA medical records related to the Veteran's stomach disorder, including those from the Shreveport VAMC, dated from July 2015 to the present. All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records herself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

3.  After the foregoing has been completed, schedule the Veteran for a VA examination which addresses the nature and etiology of any bilateral hand, wrist, and neck disabilities.  The claims file must be provided to the examiner for review. 

All indicated tests and studies should be performed. The claims folder should be provided to the examiner for review of pertinent documents. 

The examination report should reflect that such a review was conducted.

(a) Diagnose any bilateral hand, bilateral wrist, and 
neck disabilities. 

(b) Is it at least as likely as not (i.e., a likelihood of 50 percent or greater) that any bilateral hand, bilateral wrist, and/or neck disabilities had their onset in or are etiologically-related to the Veteran's active duty service, to include herbicide exposure?
   
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

4.  Provide the Veteran with a statement of the case addressing the issues of entitlement to service connection for bilateral hip and right ankle disabilities.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


